Per CuRiAar.
The suit in this case was brought to recover damages for personal injuries to an infant. The infant was struck hv an automobile on September 23d, 1922, while crossing Bruce street, in Newark. The trial resulted in a verdict for the-plaintiff for $2,500. The defendant obtained a rule and argues one reason, only, viz., the verdict is excessive. We think this is so. Our reading of the testimony leads ns to the conclusion that the verdict should be reduced to $1,500. If the plaintiff will remit the excess within ten days, the judgment may stand for that amount, otherwise the rule will he made absolute.